United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.D., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Rella, MO, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas S. Harkins, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-2069
Issued: August 7, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 6, 2007 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ schedule award decision dated May 11, 2007. Under 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant is entitled to a schedule award greater than the four
percent permanent impairment of her right lower extremity already awarded.
FACTUAL HISTORY
Appellant, a 45-year-old rural carrier, injured her left hip and left hamstring on
December 24, 2002 when the vehicle she was driving slid on a patch of ice and landed in a ditch.
She filed a claim for benefits on December 26, 2002, which the Office accepted for left hip and
left thigh sprain with contusions. The Office expanded the claim to include the conditions of left
biceps, femoris partial tear and aggravation of right ankle posterior tibialis tendinitis. On
December 10, 2003 appellant slipped on an icy parking lot and experienced pain in her lower

back. She filed a claim for benefits on January 12, 2004, which the Office accepted for lumbar
strain with right sciatic nerve irritation and aggravation of lumbar strain.
On February 3, 2006 appellant filed a Form CA-7 claim for a schedule award based on
loss of use of her left and right lower extremities.
In a report dated March 23, 2006, Dr. Robert R. Conway, Board-certified in physical
medicine and rehabilitation, found that appellant had a two percent permanent impairment of the
right lower extremity. This was derived from a one percent permanent impairment due to loss of
eversion and a one percent permanent impairment due to loss of inversion. Dr. Conway stated:
“Active range of motion of the right ankle measured using a goniometer revealed
12 degrees ankle dorsiflexion, 58 degrees ankle plantar flexion, 10 degrees
eversion and 18 degrees inverson.”
He found that appellant had no impairment stemming from her accepted right and left hip
condition. Dr. Conway did rate any impairment for the left lower extremity.
In a report dated April 5, 2006, an Office medical adviser reviewed Dr. Conway’s
findings and conclusions and applied them to the applicable figures and tables of the American
Medical Association, Guides to the Evaluation of Permanent Impairment, (A.M.A., Guides)
(fifth edition). The Office medical adviser determined that appellant had a four percent
permanent impairment of the right lower extremity under the A.M.A., Guides based on loss of
eversion and inversion. The Office medical adviser stated:
“Using Table 17-12, page 537, the lower extremity rating due to range of motion
limitations in inversion and eversion is four percent.
“The zero percent lower extremity rating for the hips condition is acceptable. The
impairment.
On April 12, 2006 the Office granted appellant a schedule award for a four percent
permanent impairment of the right lower extremity for the period March 23 to June 11, 2006 for
a total of 11.52 weeks of compensation.
By letter dated March 29, 2007, appellant’s attorney requested reconsideration.
In a report dated March 9, 2007, Dr. Joann Mace, Board-certified in physical medicine
and rehabilitation, found that appellant had a 15 percent impairment of the left lower extremity at
the hip level and a 15 percent impairment of the right lower extremity at the hip level pursuant to
Table 17-1 at page 525 and Table 17-5, page 529 of the A.M.A., Guides; and an 8 percent
impairment of the lumbar spine as a whole pursuant to the A.M.A., Guides. The report included
an extensive review of appellant’s medical history, dating back to her December 24, 2002 and
December 10, 2003 injuries.
In a report dated April 16, 2007, an Office medical adviser reviewed Dr. Mace’s findings
and conclusions and found that they provided no basis for an additional award under the A.M.A.,
Guides. He found that the report merely recapitulated appellant’s medical history and

2

Dr. Mace’s office notes and that Dr. Mace’s ratings were not based on a current examination of
appellant. The Office medical adviser therefore determined that appellant had no greater than
the four percent permanent impairment of the right lower extremity already awarded.
By decision dated May 11, 2007, the Office denied modification of the April 12, 2006
schedule award decision.
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act1 set forth the
number of weeks of compensation to be paid for permanent loss, or loss of use of the members
of the body listed in the schedule. Where the loss of use is less than 100 percent, the amount of
compensation is paid in proportion to the percentage loss of use.2 However, the Act does not
specify the manner in which the percentage of loss of use of a member is to be determined. For
consistent results and to ensure equal justice under the law to all claimants, the Office has
adopted the A.M.A., Guides (fifth edition) as the standard to be used for evaluating schedule
losses.3
ANALYSIS
The Office medical adviser determined that appellant had a four percent permanent
impairment of the right lower extremity by adopting Dr. Conway’s findings regarding decreased
range of motion of the right ankle. The finding of a four percent impairment of the right lower
extremity was based on loss of range of motion pursuant to Table 17-12, which measures lower
extremity motion impairments based on loss of inversion and eversion.4 Dr. Conway calculated
18 degrees inversion and 10 degrees eversion of the right ankle, both of which translate to a mild
lower extremity impairment ranging between one and three percent under Table 17-12. The
Office medical adviser rated a total four percent impairment pursuant to Table 17-12 based on
appellant’s loss of inversion and eversion. This finding was proper and in conformance with the
protocols of the A.M.A., Guides.
The Board finds that the Office’s April 12, 2006 decision granting appellant an additional
schedule award for a four percent right lower extremity impairment was properly based on the
available evidence of record and calculated in accordance with the applicable tables of the
A.M.A., Guides. Following this decision, appellant requested reconsideration and submitted
Dr. Mace’s March 9, 2007 report. As the Office medical adviser found, this report merely
represented a summary of appellant’s medical history and was not based on calculations derived
by examination. Dr. Mace’s ratings were not based on a current examination of appellant and
were not in conformance with the applicable protocols of the A.M.A., Guides. The ratings for a
15 percent impairment of the left and right lower extremity based on a hip impairment are
1

5 U.S.C. §§ 8101-8193; see 5 U.S.C. § 8107(c).

2

5 U.S.C. § 8107(c)(19).

3

20 C.F.R. § 10.404.

4

A.M.A., Guides 537.

3

generalized and were also not based on an examination of appellant; thus, these ratings were not
rendered in accordance with the standards of the A.M.A., Guides.5 Dr. Mace also provided a
rating of an eight percent whole person impairment of the lumbar spine. However, this rating is
not probative, as the Act does not provide for permanent impairment of the whole person.6 As
appellant did not submit any medical evidence to support an additional schedule award greater
than the four percent for the right lower extremity already awarded, the Board will affirm the
Office’s May 11, 2007 decision.
As there is no other medical evidence establishing that appellant sustained any additional
permanent impairment, the Office properly found that appellant was not entitled to more than the
four percent impairment of the right lower extremity already awarded.
CONCLUSION
The Board finds that appellant has no more than a four percent additional impairment of
the right lower extremity.
ORDER
IT IS HEREBY ORDERED THAT the May 11, 2007 decision of the Office of
Workers’ Compensation Programs be affirmed.
Issued: August 7, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board
5

The Board notes that a description of appellant’s impairment must be obtained from appellant’s physician,
which must be in sufficient detail so that the claims examiner and others reviewing the file will be able to clearly
visualize the impairment with its resulting restrictions and limitations. See Peter C. Belkind, 56 ECAB 580,
585 (2005).
6

See, e.g., Timothy J. McGuire, 34 ECAB 189 (1982).

4

